Order filed June 3, 2014.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-14-00100-CR
                                   ____________

                            REGINA ROMERO, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 252nd District Court
                             Jefferson County, Texas
                          Trial Court Cause No. 13-16232


                                        ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant’s counsel also has made known
appellant’s desire to review the record and file a pro se brief. See Anders v. California,
386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

      The record was made available to appellant on or about April 28, 2014.
Accordingly, if appellant desires to file a pro se response to counsel’s Anders brief, any
response is due on or before July 28, 2014.

                                     PER CURIAM